*598OPINION.
MoRRis:
The question of the right of husband and wife, domiciled in the State of California, to file separate returns, each reporting one-half of the community income, has already been decided adversely to the petitioner and the determination of the Commissioner in that respect is therefore approved. Appeal of D. Cerruti, 4 B. T. A. 682.
The petitioner alleges, for the years 1920 and 1921, that the Commissioner erred in allowing depreciation at the rate of 10 per cent, instead of 20 per cent, on a truck and raisin stemmer, but no evidence was introduced to sustain the allegation of error. The determination of the Commissioner on these two items is therefore approved.
The next question involves the amount of depreciation to which petitioner is entitled on his vineyard and prune orchard. We are satisfied from the evidence that the petitioner’s vineyard had a life of 7 years and that depreciation should be computed for the years 1920, 1921, and 1922 on that basis on a cost of $200 per acre.
The evidence also convinces us that the cost to the petitioner of bringing his prune orchard into bearing was $400 per acre, instead of $200 as determined by the Commissioner, and that its bearing life is 20 years. A depreciation deduction of $20 per acre should therefore be allowed for the years 1921 and 1922.
Judgment will 5e entered on 15 days' notice, under Rule 50.